





SCHEDULE TO LOAN AND SECURITY AGREEMENT

DATED:  November 8, 2012




This Schedule is part of the Agreement between:




CRESTMARK COMMERCIAL CAPITAL LENDING LLC (“CRESTMARK”)

726 HIGHLANDIA DRIVE

BATON ROUGE, LA 70810

ATTN:  CHRISTY MORGAN, 1ST VICE PRESIDENT, LEGAL

FACSIMILE #:  (225) 906-1004




AND

KMHVC, INC.

710 POST OAK ROAD, SUITE 400

HOUSTON, TX 77024




APACHE ENERGY SERVICES, LLC

710 POST OAK ROAD, SUITE 400

HOUSTON, TX 77024




ATTN:  MATTHEW C. FLEMMING

FACSIMILE #: (713) 613-2908




(individually and collectively “BORROWER”)




The following paragraph numbers correspond to paragraph numbers contained in the
Agreement.




2.

LOAN; LOAN ADVANCES.  




Advance Formula: Advances of the Loan may be measured against a percentage of
Eligible Accounts.




The Loan Amount may not exceed an amount which is the lesser of:




(a)

One Million and no/100 Dollars ($1,000,000.00) (“Maximum Amount”); or




(b)

Eighty percent (80%) of Eligible Accounts (the “Advance Formula”).




Crestmark in its sole discretion may raise or lower any percentage advance rate
with respect to the Advance Formula.




Eligible Accounts are accounts that arise in the ordinary course of business,
are represented by an invoice, are presently due, are free from any dispute, are
not from any parent, subsidiary or affiliate of Borrower, and are acceptable to
Crestmark in its sole discretion.  Excluded from Eligible Accounts are accounts
that: (i) are more than 90 days from invoice date; (ii) are from an Account
Debtor located outside the United States; (iii) are from an Account Debtor on a
bill and hold, guaranteed sale, C.O.D. sale, return sale of any kind, sale on
approval, consignment or other conditional sale; (iv) are for tooling; (v) are
contra accounts or are from an Account Debtor who is owed money by Borrower; or
(vi) are in excess of thirty percent (30%) cross aging.  




Crestmark will determine in its sole discretion whether any Collateral is
eligible for an Advance, but no Collateral will be considered eligible unless
the requirements set forth above are met.  Regardless of whether any Collateral
is eligible, it is still part of the Collateral securing the Obligations.








                                                                        1

 

 







--------------------------------------------------------------------------------







Prior to any request for an Advance Borrower must furnish to Crestmark invoices,
credit memos, purchase orders, evidence of delivery, proof of shipment,
timesheets or any other documents Crestmark requests, in its sole discretion,
with respect to the Accounts that Borrower is tendering to Crestmark to support
the Advance (“Account Documents”). Crestmark will endeavor to provide the
requested Advance by the end of the next business day following the date it
receives the request as long as the complete package of information for the
request has been received by Crestmark by 3:00 p.m. Central Time on the date of
the request for the Advance.  All requests for funding will be subject to
Crestmark’s then standard fees for electronic funds transfer, wire transfers and
check services.




Each time an Advance is made, the amount of the Obligations will be increased by
the amount of the Advance.  Three (3) business days (“Clearance Days”) after
checks, ACH or wire transfers or other credit instruments are applied to a
specific invoice, Crestmark will credit the Loan Account with the net amount
actually received. On the date a collection is applied to a specific invoice
Borrower will receive immediate credit on such funds in determining availability
for Advances.




When Crestmark receives a payment from an Account Debtor, it will attempt to
apply it against the appropriate Account Debtor and invoice according to the
Account Debtor’s remittance advice.  If it is not clear which Account Debtor or
invoice the payment is to be applied against, Crestmark may contact Borrower or
the payor for assistance.  Unless there is clear error, the application of
payments by Crestmark is final.




4.  

FEES AND EXPENSES.   The following fees will be paid by Borrower (these Fees are
in addition to the Fees set forth in the Note or elsewhere in the Agreement):




Misdirected Payment Fee:  Borrower will pay Crestmark a misdirected payment fee
in an amount equal to fifteen percent (15%) of the amount of any payment where
said payment has been received by Borrower and not immediately delivered in kind
or the proceeds paid by Borrower to Crestmark.

Monthly Maintenance Fee:  Each month Borrower will pay Crestmark a monthly
maintenance fee (the "Maintenance Fee") of nine-tenths of one percent (0.9%) of
the monthly average principal balance of the Loan outstanding from the preceding
month as a maintenance fee commencing on the first (1st) day of the month
following the initial Advance, and continuing on the first (1st) day of each
month thereafter until this Agreement is terminated and Crestmark is repaid the
Indebtedness in full, including the Exit Fee (defined below).




Lockbox Fee:  Each month Borrower will pay Crestmark a Lockbox Fee in the amount
of Three Hundred Fifty and no/100 Dollars ($350.00).




Exit Fee:  Borrower may elect to prepay the Obligations and/or terminate the
Agreement but only upon the payment of all Obligations including the following
exit fee (“Exit Fee”), as liquidated damages and not as a penalty:  Two percent
(2%) of the Maximum Amount stated herein, if termination is requested more than
thirty (30) days prior to October 31, 2014.  After October 31, 2014, the Exit
Fee will be waived so long as Borrower notifies Crestmark in writing within
thirty (30) days of Borrower’s intention to terminate the Agreement.  In the
event that a Default has occurred and is continuing at the time Crestmark
demands payment of the Obligations, the Exit Fee (if applicable) will be due and
payable by Borrower.  




5.

LOCKBOX.




The Lockbox Account means:




Crestmark Capital

P.O. Box 41047

Baton Rouge, LA  70835








                                                                                  
2

 

 







--------------------------------------------------------------------------------







10.  

REPRESENTATIONS.




(A)

FOR KMHVC, INC. - Borrower’s state of organization is Texas and its state
organizational identification number is 800415407.

FOR APACHE ENERGY SERVICES, LLC - Borrower’s state of organization is Nevada and
its state organizational identification number is E0004352012-3.




(F)

List Security Interests in the Collateral held by creditors other than Crestmark
as Permitted

                         Encumbrances:  




1.

Brent Mulliniks and Billy Cox were granted a security interest in the assets of
HII Technologies, Inc. and Apache Energy Services, LLC to secure repayment of
those certain 5% promissory notes dated September 27, 2012 in the aggregate
principal amount of $1,300,000, provided they execute subordination agreements
acceptable to Crestmark in its sole discretion.




2.

Kenton Chickering, Mitch Lukin and Reserve Financial Corp. were granted a
security interest in the assets of HII Technologies, Inc. to secure repayment of
those certain 10% subordinated secured promissory notes dated September 24, 2012
in the aggregate principal amount of $300,000, and Kenton Chickering was granted
a security interest in the assets of HII Technologies, Inc. to secure repayment
of a 10% subordinated secured promissory note dated October 31, 2012 in the
principal amount of $50,000.




(J)

List Borrower’s Tradenames:  to be determined and provided to Crestmark at a
later date




11.

BORROWER’S PROMISES:




E.

FINANCIAL COVENANTS:  Waived  




13.

FINANCIAL REPORTS.  All financial statements are and will be prepared in
accordance with GAAP applied on a consistent basis (subject to normal year-end
adjustments and the absence of footnote disclosure).




Quarterly Management Prepared Financial Statements:  Each quarter, Borrower will
deliver to Crestmark  management prepared financial statements, balance sheets,
and profit and loss statements for quarter then ended, certified to by the
president or chief financial officer of Borrower.  Such reports will set forth
the financial affairs and true condition of Borrower for such time period and
will be delivered to Crestmark no later than forty-five (45) days after the end
of each quarter.




Accounts Receivable and Accounts Payable Aging Reports:  Borrower will furnish
to Crestmark the following certified to by the president or chief financial
officer of Borrower within the time periods set forth:




(a)

Accounts Receivable Reports:  Annual detailed Accounts Receivable Aging Reports
no later than thirty (30) days after the end of each year; and




(b)

Accounts Payable Reports:  Weekly detailed Accounts Payable Aging Reports by
vendor invoice date, every seven (7) days.  Payments must be maintained within
thirty-five (35) days of vendor invoice date.




Tax Returns:  Guarantor and Borrower will each provide Crestmark with current
annual tax returns prior to April 15 of each year or if an extension is filed,
at the earlier of (a) filing, or (b) the extension deadline.








                                                                          3

 

 







--------------------------------------------------------------------------------







Field Examinations:  If field examinations are determined necessary in
Crestmark’s sole discretion, Borrower will reimburse Crestmark for the costs to
perform field examinations of Borrower's books and records, assets and
liabilities, to be performed by Crestmark's inspector, whether a Crestmark
officer or an independent party with all expenses (whether for a Crestmark
employee or otherwise, together with all out of pocket expenses including, but
not limited to, transportation, hotel, parking, and meals) paid by Borrower.
Field examinations are performed for Crestmark’s internal use and Crestmark has
no obligation to provide Borrower or Guarantor with the results of the
examination or copies of any reports or work papers in whole or in part.  




Tax Deposit Evidence:  Upon Crestmark’s request, submit payroll summaries and
evidence of tax payments together with copies of bank statements from which the
funds are impounded.




Customer Lists:  Upon Crestmark’s request, Borrower will deliver to Crestmark
detailed customer lists showing the customer's name, address, phone number and
any other information Crestmark reasonably requests.




Projections:

Upon Crestmark’s request, Borrower shall deliver to Crestmark, financial
projections including balance sheet, income statements, and statement of cash
flows together with assumptions for the following year, broken down monthly.




Other Information:  Upon Crestmark’s request, Borrower and Guarantor will also
deliver to Crestmark such other financial statements, financial reports,
documentation, tax returns and other information as Crestmark requests from time
to time.




18.

NOTICES.

Addresses for Notices are as set forth at the beginning of this Schedule.




21.

JOINT AND SEVERAL OBLIGATIONS.  Each Borrower hereby appoints each other
Borrower as its true and lawful attorney-in-fact, with full right and power, for
purposes of exercising all rights of such person under the Agreement and
applicable law with regard to the transactions contemplated under the Agreement.
 The foregoing is a material inducement to the agreement of Crestmark to enter
into the Agreement and to consummate the transactions contemplated under the
Agreement.  Each Borrower represents that all Borrowers are operated as part of
one consolidated business entity and are direly dependent upon each other for
and in connection with their respective business activities and financial
resources.  Each Borrower will receive a direct economic and financial benefit
from the obligations incurred under this Agreement and the incurrence of such
obligations is in the best interest of each Borrower.






CRESTMARK:

BORROWER:

CRESTMARK COMMERCIAL

KMHVC, INC.

CAPITAL LENDING LLC

By: /s/Christy Morgan

By:  /s/Matthew C. Flemming

           Christy Morgan, 1st Vice President, Legal

Matthew C. Flemming, CEO







APACHE ENERGY SERVICES, LLC




By:  /s/Matthew C. Flemming

Matthew C. Flemming, CEO




2346694.4





                                                                               4

 

 





